Citation Nr: 1112789	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-28 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral plantar fasciitis, pes planus, and hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad

INTRODUCTION

The Veteran served on active duty from August 2005 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted the above claims.

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral plantar fasciitis, pes planus, and hallux valgus is manifested with no more than moderate symptoms.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral plantar fasciitis, pes planus, and hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the April 2008 rating action on appeal, the RO granted service connection for bilateral plantar fasciitis, pes planus, and hallux valgus and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5276, a non-compensable (zero percent) rating is for application when there is mild disability relieved by built-up shoe or arch support.  A 10 percent rating is for application when there is moderate disability evidenced by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, either bilaterally or unilaterally.  A 30 percent rating is for application when there is severe bilateral (or 20 percent for severe unilateral) disability with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.

In connection with her claim, the Veteran was afforded a VA examination in March 2008.  At that time, the Veteran stated that she had intermittent low-grade bilateral plantar arch pain since basic training and denied having any plantar arch support orthotics.  On physical examination, the Veteran's gait was normal and she was observed to walk freely and briskly.  She had minimal tenderness to palpation of bilateral transverse plantar arches and of the longitudinal plantar arches at the heels.  There was no fixed or flexible hind, mid or forefoot deformities, abnormal motion, or abnormal weight bearing.  She did have bilateral hallux valgus and her first metatarsal phalangeal joints were enlarged bilaterally and minimally tender to palpation.  Following x-rays, the Veteran was diagnosed as having bilateral moderate plantar fasciitis, moderate pes planus in the left foot, mild pes planus with calcaneal spur in the right foot, and hallux valgus.  

Subsequent VA medical treatment records show that the Veteran was treated for complaints of numbness and pain in her feet and gait difficulties due to her pain.  Orthotic insoles were prescribed and helped with alleviating pain in her feet.  In an August 2008 consult, the Veteran was found to have tenderness to palpation along the plantar fascia and flat arches when standing.  She was able to perform a single toe liftoff and had no pain with motion.  

Based on the evidence of record, the Board finds that for the entire appeal period, the Veteran's service-connected bilateral plantar fasciitis, pes planus, and hallux valgus was manifested by no more than moderate symptoms warranting a 10 percent disability evaluation under Diagnostic Code 5276.  The Veteran's symptoms include minimal tenderness to palpation of bilateral transverse plantar arches and of the longitudinal plantar arches at the heels, bilateral hallux valgus, swelling of her first metatarsal phalangeal joints that were minimally tender to palpation, and gait problems.  There was no objective evidence of a severe bilateral foot impairment manifested by marked deformity, pain on manipulation and use accentuated, indications of swelling on use, or characteristic callosities.  Thus, a disability rating in excess of 10 pursuant to the rating criteria available under Diagnostic Code 5276 is not warranted.

The Board also finds that no other potentially applicable diagnostic code provisions afford the Veteran a higher disability rating for her bilateral foot disability.  There was no evidence of a moderately severe foot injury, malunion or nonunion of the tarsal or metatarsal bones, pes cavus, or a moderately severe impairment to muscle group X to warrant a higher disability rating under Diagnostic Codes 5284, 5283, 5278, or 5310, respectively.  38 C.F.R. §§ 4.71a, 4.73.

Where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply. 

The Veteran's statements as to the frequency and severity of her symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Extraschedular considerations

During the March 2008 VA examination, the Veteran stated that she had not worked since separation, but was planning to go to school to become a technician.  In the Veteran's July 2009 formal appeal, she stated that she was fired from a job after two weeks due to her feet pain.  She was unable to stand for long periods of time or sit down for too long without her feet hurting.  Therefore, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral plantar fasciitis, pes planus, and hallux valgus.  The competent medical evidence of record shows that her condition is primarily manifested by pain, tenderness and limitation of motion.  The applicable diagnostic code used to rate the Veteran's disability provide for ratings based on disability of the foot including deformity, pain, and swelling.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of her claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that her claim was awarded with an initial effective date and rating assigned.  She was provided notice how to appeal that decision, and she did so.  She was provided a statement of the case that advised her of the applicable law and criteria required for a higher rating.  Although she was not provided pre-adjudicatory notice that she would be assigned an effective date in accordance with the facts found as required by Dingess, she was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral plantar fasciitis, pes planus, and hallux valgus is denied.


REMAND

The Veteran underwent a VA examination in March 2008 in connection with her claim for service connection for PTSD.  Mental status examination revealed depressed mood and some signs of psychomotor slowing.  The Veteran reported having diminished interest, avoidance of things that reminded her of Iraq, detachment, limited affect, sleep disturbance, irritability, poor concentration, hypervigilance, and exaggerated startle.  The diagnosed were alcohol abuse, recurrent and moderate major depressive disorder, and mild PTSD.  The examiner commented that the Veteran's PTSD was mild compared to her depression and assigned a GAF score of 55.  

In October 2008, the Veteran complained of having memory problems during VA treatment.  The treating VA speech pathologist found that the Veteran's memory problems appeared to be related to her PTSD.  

During the Veteran's March 2008 examination (conducted for the purposes of determining whether service connection was warranted), no memory problems were found; however, a few months later, the Veteran began having problems with her memory.  A VA examination is necessary to determine if her symptoms are worse.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, she should be afforded a new and contemporaneous VA PTSD examination.  See 38 U.S.C.A. § 5103A (d).

In addition to PTSD, the March 2008 VA examination included Axis I diagnoses of alcohol abuse and recurrent and moderate major depressive disorder.  The Veteran is not service-connected for alcohol abuse or major depressive disorder.  As such, a medical opinion is necessary to differentiate, if possible, between the symptomatology attributable to the Veteran's service-connected PTSD and any other nonservice-connected symptomatology.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding Board's decision where, medical evidence did not differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability); 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of the service-connected PTSD.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to her service-connected PTSD.  The examiner must conduct a detailed mental status examination.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected PTSD and any nonservice-connected disorders, including alcohol abuse and major depressive disorder.  If it is medically impossible to distinguish among symptomatology resulting from the several disorders, the examiner should state this in the examination report.  

2.  Readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


